DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 28 October 2021 (hereinafter “the Amendment”) has been entered and considered. Claims 1 and 12 have been amended. Claims 1-12, all the claims pending in the application, are rejected. All new grounds of rejection set forth in the present action were necessitated by Applicants’ claim amendments; accordingly, this action is made final. 

Response to Amendment
On pages 7-8 of the Amendment, Applicants assert that Aoki does not teach or suggest the newly added features recited in independent claims 1 and 12, in some variation: “generate a trimmed image data indicated by a specification of a user or based on a gaze direction of the user by the image corrector arranged on a first plane; map each pixel included in the trimmed image data arranged on the first plane onto a curved surface”. The Examiner respectfully disagrees. 
Aoki discloses:
“In the correction, a partial region of the fisheye image, that is, a region including a position in the fisheye image, corresponding to a direction of view DOV shown in FIG. 5, and the positions surrounding it (the part of the fisheye image generated by light from the direction of view DOV and its surrounding directions) is selected, and the selected image is transformed to an image of a perspective projection method” ([0045]; emphasis added). 

	Aoki further discloses: 
“The output range selection unit 201 selects the range of the output image by selecting the desired direction of view DOV…The selection is made according to, for example, user operations” ([0055]; emphasis added). 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-7, and 9-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2016/0078590 to Aoki et al. (cited in IDS filed 12 October 2018; hereinafter “Aoki”).
As to independent claim 1, Aoki discloses an image processing apparatus (Abstract discloses that Aoki is directed to correcting a distorted image obtained by a super-wide angle optical system such as a fisheye lens) comprising: an image corrector to input image data; generate a trimmed image data indicated by a specification of a user or based on a gaze direction of the user by the image corrector arranged on a first plane ([0026-0032] discloses capturing an image with a wide-angle of view and processing the image data to arrange a distorted fisheye image such as the one shown in Fig. 2 onto an image plane F; see Fig. 3; in particular, [0045, 0055] discloses that a partial region corresponding to a direction of view DOV (“gaze direction”), is selected by user operations, and the selected image is transformed to an image of a perspective projection method discussed further below); map each pixel included in the trimmed image data arranged on the first plane onto a curved surface; and map each point mapped on the curved surface onto a second plane so as to generate new image data; and an output circuit to output the new image data which is projected from each point mapped on the curved surface on to the second plane ([0045-0061] discloses that the partial region of the fisheye image corresponding to the direction of view DOV is selected and transformed into an output image; in particular, for each position (p, q) on the image plane F of the fisheye image, a corresponding position (x, y, z) is determined on projection sphere S, and each position on the projection sphere S is mapped to a position of each point (u, v) in the output image plane H to form the output image; see Figs. 3-6).
As to claim 2, Aoki further discloses that the image corrector maps each point mapped on the curved surface, which corresponds to each pixel in the part or whole of the region of the input image, onto the second plane by orthogonal projection ([0045-0061] discloses that, for each position (p, q) on the image plane F of the fisheye image, a corresponding position (x, y, 
As to claim 4, Aoki further discloses that the image corrector tilts or pans the second plane with respect to the first place in accordance with the direction of the line of sight ([0055] discloses that a user selects the direction of view and that the pan and tilt angle of the desired plane of the output image plane H is determined accordingly). 
As to claim 5, Aoki further discloses that the image corrector maps each pixel included in the part of the region of the input image onto the curved surface, maps each point mapped on the curved surface onto a plane so as to generate a clipped image data, and continuously generates the clipped image data while continuously changing a position and direction of the part of the region ([0045-0061] discloses that, for each position (p, q) on the image plane F of the fisheye image, a corresponding position (x, y, z) is determined on projection sphere S, and each position on the projection sphere S is mapped to a position of each point (u, v) in the output image H corresponding to a partial region of the fisheye image F; [0055] discloses that the range of the output image H is varied over time). 
As to claim 6, Aoki further discloses that the image corrector changes the position of the part of the region such that a locus of the position of the part of the region has an arcuate shape or a linear shape ([0055] discloses that the range of the output image H is varied over time; [0047] discloses that the plane of the output image H is tangent to the projection sphere S at the point of intersection G of the straight line indicating the direction of view V; 
As to claim 7, Aoki further discloses that the image corrector calculates a change amount of the position of the part of the region by using a function ([0055] discloses that the range of the output image H is varied over time; expressions 6-24 disclose functions which characterize position of the output image H and therefore characterize motion between two positions, as the range is varied). 
As to claim 9, Aoki further discloses that the image corrector tilts or pans the second plane with respect to the first plane in accordance with a depression angle or an elevation angle of a camera that has captured the image data ([0055-0056] discloses that the selection of the output image plane H is performed by varying the direction of view and varying the rotation angle, by mechanical pan, tilt, and rotation of the camera which captured the image). 
As to claim 10, Aoki further discloses that the curved surface is a spherical surface or a cylindrical surface ([0029] discloses that the projection sphere S is a spherical surface). 
As to claim 11, Aoki further discloses that an image indicated by the image data includes an image having wide-angle distortion in which a degree of distortion is increased in accordance with a distance from a center of the image (Abstract, Fig. 2, and [0009-0012] disclose that the fisheye image F has wide-angle distortion which increases as the distance from the origin is increased).

As to independent claim 12, Aoki discloses an image capturing apparatus (Abstract discloses that Aoki is directed to correcting a distorted image obtained by a super-wide angle optical system such as a fisheye lens) comprising: an optical system including a lens;  an imager to capture a subject image input through the optical system so as to generate image data ([0026-0027] discloses an image processing device having a fisheye lens and an imaging signal generation unit which generates a fisheye image); and an image processing apparatus identical to the image processing apparatus recited in independent claim 1. Accordingly, claim 12 is rejected for reasons analogous to those discussed above in conjunction with claim 1 and for the reasons mapped above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of U.S. Patent Application Publication No. 2016/0073024 to Yamamoto (hereinafter “Yamamoto”).
As to claim 3, Aoki discloses that the image corrector maps each point mapped on the curved surface, which corresponds to each pixel in the part or whole of the region of the input image, onto the second plane ([0045-0061] discloses that, for each position (p, q) on the image plane F of the fisheye image, a corresponding position (x, y, z) is determined on projection sphere S, and each position on the projection sphere S is mapped to a position of each point (u, v) in the output image H corresponding to a partial region of the fisheye image F). Although Aoki contemplates a variety of projection methods for performing the mapping ([0059]), Aoki does not expressly disclose that the mapping is performed by central projection. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aoki to utilize a central projection mapping scheme, as taught by Yamamoto, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to accurately determine image height ([0067] of Yamamoto). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of U.S. Patent Application Publication No. 2015/0117543 to Hong et al. (hereinafter “Hong”).
As to claim 8, Aoki does not expressly disclose that the function includes a cumulative distribution function. However, Hong discloses that it was well known in the image processing arts before the effective filing date of the claimed invention to utilize a cumulative distribution function to represent motion of an object in an image ([0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aoki to utilize a cumulative distribution function to characterize motion of an object in the image, as taught by Hong, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to accurately characterize object motion.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SEAN M CONNER/Primary Examiner, Art Unit 2663